


Exhibit 10.2

 

LEASE AND OPERATING AGREEMENT
(Phillipsburg UAN Terminal)

 

THIS LEASE AND OPERATING AGREEMENT (this “Agreement”) is made effective as of
the 4th day of May, 2012, by and between Coffeyville Resources Terminal, LLC, a
Delaware limited liability company (“CRT”), and Coffeyville Resources Nitrogen
Fertilizers, LLC, a Delaware limited liability company, (“CRNF”) (CRT and CRNF
are each referred to as a “Party” and collectively as the “Parties”).

 

CRT and CRNF hereby agree as follows:

 

1.                                      Premises.  Subject to the covenants and
conditions of this Agreement, CRT leases to CRNF, and CRNF leases from CRT, the
premises located in Phillips County, Kansas and described on Exhibit A attached
hereto, including all improvements located thereon (the “Premises”).  Following
the execution of the Agreement, the Parties will undertake efforts to obtain a
legal description of the Premises, and once obtained, the term “Premises” will
be deemed amended to correspond to such legal description.

 

2.                                      Use of Premises; Construction and
Operation of Terminal.

 

(a)                                 The Premises may be used for the
construction, operation and maintenance of a terminal and storage facility for
UAN, an aqueous solution of urea and ammonium nitrate used for fertilizer,
including truck and rail loading and unloading facilities, including any future
expansion of the same (collectively, the “UAN Terminal”).  CRNF also has the
right to reasonable non-exclusive use of the parking areas, driveways, sidewalks
and approaches adjoining or otherwise serving the Premises that are owned or
leased by CRT, for the purpose of ingress and egress in connection with CRNF’s
use of the Premises; provided that all such uses will be subject to such
reasonable requirements, restrictions, and rules as CRT may designate from time
to time for purposes of coordination of CRNF’s use with use by CRT and its
employees, agents, contractors, and other invitees, or for purposes of safety,
security, preservation of property, or compliance with laws or insurance
requirements, as CRT may reasonably determine from time to time.  By executing
this Agreement, the Parties hereby acknowledge mutual agreement with respect to
the initial plans and design of the initial UAN Terminal.

 

(b)                                 CRNF will develop, build and construct the
UAN Terminal on the Premises.  CRNF will be responsible for all costs and
expenses associated with the development, building and construction of the UAN
Terminal, including, but not limited to, costs and expenses of engineering work,
construction and labor, and all materials and supplies.  CRNF will at all times
retain ownership of the UAN Terminal, except for the existing rail spur used for
unloading railcars and the maintenance shop located on the Premises, which has
been redesigned for use as a truck loading and office facility (such rail spur
and shop, together the “Existing Improvements”), each of which is depicted on
Exhibit B.  Except for damage resulting from fire or other insured casualty and
ordinary wear and tear, during the Term CRNF will at CRNF’s sole cost and
expense keep the Premises, including the Existing Improvements, in good order,
repair and condition.

 

--------------------------------------------------------------------------------


 

(c)                                  During the Term, commencing on the
completion of construction of the UAN Terminal, CRT will provide, or will cause
its affiliates to provide, a sufficient number of qualified personnel necessary
to perform the following services associated with the UAN Terminal (the
“Services”):

 

(i)                                     supervision of day-to-day operations;

 

(ii)                                  day-to-day maintenance associated with the
storage facility, rail and truck loading and unloading facilities and associated
office facilities; and

 

(iii)                               unload railcars.

 

In addition to the Services, following the commencement of operations at the UAN
Terminal, CRT will supervise and provide oversight over any future expansion or
capital expenditures executed on the Premises (“Capital Oversight”).

 

3.                                      Term.  The initial term of this
Agreement (the “Initial Term”) is 20 years, commencing effective as of the date
hereof (the “Commencement Date”), and ending on the twentieth anniversary of the
Commencement Date, provided that CRNF may terminate this Agreement during the
Initial Term by providing CRT with at least 180 days prior written notice. 
Following the Initial Term, this Agreement will automatically renew for
successive five-year terms (each a “Renewal Term”, and together with the Initial
Term, the “Term”), provided that CRNF may terminate this Agreement during any
Renewal Term by providing CRT with at least 180 days prior written notice.  Each
Renewal Term will be upon the same terms and conditions as stated in this
Agreement.

 

4.                                      Fees.  In consideration for the lease of
the Premises, the performance of the Services and any other obligations (other
than Capital Oversight) undertaken by CRT pursuant to this Agreement, CRNF will
pay CRT the following fees (“Fees”):

 

(a)                                 rent in the amount of $1.00 per year,
payable in advance, commencing on the date hereof and thereafter on each
anniversary of the Commencement Date; and

 

(b)                                 a throughput charge equal to (i) $4.00 per
short ton of UAN placed into the UAN Terminal, as measured by the bills of
lading for railcars unloaded at the UAN Terminal, and (ii) $4.00 per short ton
of UAN removed from the UAN Terminal, as measured by the meters at the truck
loading facility, in each case (pursuant to subsections (i) and (ii)) payable
monthly within 30 days following receipt of an invoice submitted by CRT to CRNF
and providing the total volume of UAN placed into or removed from the UAN
Terminal for the preceding month along with the supporting documentation as CRNF
may reasonably request.  Notwithstanding the foregoing, the throughput charge
for UAN placed into, and removed from, the UAN Terminal will increase effective
as of the sixth anniversary of the Commencement Date, and on each anniversary
date thereafter during the remainder of the Term, to reflect any percentage
increase in the Consumer Price Index for All Urban Consumers, U.S. City Average,
All Items (1982-84 = 100) as published by the United States Department of Labor,
Bureau of Labor Statistics (the “CPI”), as reflected by any percentage increase
between the CPI as most recently published prior to the Commencement Date (the
“Commencement Date CPI”) and the CPI as most recently published prior to the
effective date of any such increase in throughput

 

2

--------------------------------------------------------------------------------


 

charge (the “Current CPI”).  In the event of such increase, the throughput
charge will be increased by an amount equal to the product obtained by
multiplying the original throughput charge by a fraction, the numerator of which
will be the Current CPI and the denominator of which will be the Commencement
Date CPI.  In the event that the CPI ceases to be published or available within
60 days prior to the effective date of any such increase in the throughput
charge, then CRT may utilize any similar governmental price index for purposes
of determining and computing any applicable increase in throughput charge.

 

In consideration of Capital Oversight, CRNF agrees to pay CRT an administrative
charge equal to 5% - 10% (depending on the scope of the project) of the total
cost of any future expansion or capital expenditures executed by CRNF on the
Premises (each such project, a “Capital Project”), payable ratably over the
course of the Capital Project, as mutually agreed upon by the Parties.

 

5.                                      Possession at Beginning of Term.  CRT
will give possession of the Premises to CRNF as of the Commencement Date.

 

6.                                      Condition of Premises.

 

(a)                                 CRNF acknowledges that CRNF has inspected
the Premises and, except as may be provided otherwise in this Agreement and
without abrogating CRT’s obligations hereunder, CRNF accepts the Premises in its
present condition.

 

(b)                                 Subject to CRNF’s rights pursuant to
Section 24, at the end of the Term, except for damage caused by fire or other
insured casualty, CRNF will at CRNF’s expense: (i) surrender the Premises in as
good a condition as the permitted uses will have reasonably permitted, subject
to normal wear and tear, and subject to all other obligations of CRNF in this
Agreement; (ii) within six months following the end of the Term, remove all of
CRNF’s property from the Premises; (iii) have promptly repaired any damage to
the Premises caused by the removal of CRNF’s property; and (iv) leave the
Premises free of trash and debris.

 

7.                                      Signs and Advertisements.  CRNF will be
entitled to place and affix to the Premises and its property located thereon,
reasonable signs and advertising as CRNF deems appropriate, so long as such
signs comply with local ordinances.

 

8.                                      Utilities and Services.  CRT will pay
for and provide all electricity, gas, water, telephone, and heating, ventilating
and air conditioning services, used in commercially reasonable quantities by
CRNF on the Premises.  CRT will also pay for and provide reasonable trash
removal and other routine janitorial services for office space within the
Premises.

 

9.                                      Alterations.  CRNF will not make any
substantial alterations or additions in or to the Premises without the prior
written consent of CRT, which consent may not be unreasonably withheld,
conditioned or delayed.  Notwithstanding the foregoing, CRT acknowledges and
agrees that during the Term, CRNF may expand the UAN Terminal within the
confines of the Premises, subject to such reasonable requirements, restrictions,
and rules as CRT may designate from time to time for purposes of coordination of
CRNF’s use with use by CRT and its employees, agents, contractors, and other
invitees, or for purposes of safety, security, preservation of property, or
compliance with laws or insurance requirements, as CRT may reasonably determine
from time to time; provided, such requirements, restrictions and rules may

 

3

--------------------------------------------------------------------------------


 

not be unreasonably imposed.  The plans and design of any expansion of the UAN
Terminal will be mutually agreed upon by the Parties.

 

10.                               Taxes and Special Assessments.  CRNF will pay
all real estate and personal property taxes and special assessments imposed upon
the Premises and the UAN Terminal during the Term.  To the extent such taxes and
assessments cannot be separated from CRT’s adjacent and surrounding property,
then CRT will pay such taxes and CRNF will reimburse CRT for its proportionate
share as mutually agreed upon by the Parties.

 

11.                               Compliance with Laws.  Each of the Parties
will comply with all laws, orders, ordinances and other public requirements now
or hereafter affecting the Premises, the UAN Terminal or the use thereof,
including without limitation ADA, OSHA and like requirements.

 

12.                               CRNF Environmental Liability.

 

(a)                                 CRNF will not store, use or dispose of any
toxic or hazardous materials in, on or about the Premises in violation of any
law.  CRNF, at its sole cost, will comply with all laws relating to CRNF’s
storage, use and disposal of hazardous or toxic materials.  CRNF will be solely
responsible for and will defend, indemnify and hold CRT, its affiliates and
their respective employees and agents, harmless from and against all claims,
costs and liabilities, including reasonable attorneys’ fees and costs, arising
out of or in connection with the removal, clean-up, remediation and restoration
work and materials necessary to return the Premises, and any other property of
whatever nature affected, to their condition existing prior to contamination by
CRNF, if and as may be required by applicable laws or regulations.  CRNF’s
obligations under this Section will survive any expiration or termination of
this Agreement.

 

(b)                                 CRNF, at its sole cost, will comply with all
laws relating to CRNF’s storage, unloading and loading of UAN on the Premises. 
Subject to the indemnities provided in this Agreement, as between the Parties,
CRNF will be solely responsible for and will defend, indemnify and hold CRT, its
affiliates and their respective employees and agents, harmless from and against
all third party claims, costs and liabilities, including reasonable attorneys’
fees and costs, arising out of or in connection with any spill or release of UAN
in, on, beneath or about the Premises, including the removal, clean-up,
remediation and restoration work and materials necessary to return the Premises,
and any other property of whatever nature affected, to their condition existing
prior to such spill or release, if and as may be required by applicable laws or
regulations.  CRNF’s obligations under this Section will survive any expiration
or termination of this Agreement.

 

13.                               CRT Retained Environmental Liability.  CRT
will be solely responsible for and will defend, indemnify and hold CRNF, its
affiliates and their respective employees and agents, harmless from and against
all claims, costs and liabilities, including reasonable attorneys’ fees and
costs, arising out of or in connection with, the presence of any toxic or
hazardous materials in, on, beneath or about the Premises, at or prior to the
commencement of the Term, or thereafter placed, released or discharged in, on,
beneath or about the Premises by CRT or any of its affiliates (excluding CRNF)
or their respective agents, employees, contractors, subcontractors and
invitees.  CRT’s obligations under this Section will survive any expiration or
termination of this Agreement.

 

4

--------------------------------------------------------------------------------


 

14.                               CRT’s Right of Entry.  CRT or CRT’s agent may,
after reasonable advance notice to CRNF, enter the Premises at reasonable hours
to examine the same, to show the same to prospective lenders and purchasers, and
to do anything CRT may be required to do hereunder or which CRT may deem
reasonably necessary for the good of the Premises.

 

15.                               CRNF Default; CRT Remedies.  A default of this
Agreement will occur upon any of the following events:

 

(a)                                 CRNF fails to pay any Fees or other sums
payable hereunder within 10 days after written notice from CRT that the same has
not been paid when due; or

 

(b)                                 CRNF fails to comply with any other
provision, covenant, warranty or term of this Agreement, and such failure or
noncompliance continues for a period of 30 days after written notice from CRT;
provided that CRNF will not be in default if such failure or noncompliance
cannot reasonably be cured within such 30 days, so long as CRNF in good faith
commences such cure within such 30 days and completes the same within 90 days
after such notice; or

 

(c)                                  CRNF is adjudged a bankrupt, or CRNF makes
an assignment for the benefit of its creditors, or a receiver is appointed over
any property of CRNF in or upon the Premises or for any part or all of CRNF’s
property wherever located pursuant to any action, suit or proceeding and such
assignment or receivership is not vacated or annulled within 60 days of such
assignment or appointment of the receiver.

 

Upon the occurrence of any of the foregoing events of default by CRNF, CRT will
have the right to reenter and repossess the Premises, and CRT will have full
rights of use and enjoyment and will have the right to terminate this
Agreement.  CRT will have the right to recover all Fees and other amounts
accrued through the date of CRT’s reentry, including all reasonable costs of
collection and reasonable attorneys’ fees incurred by CRT.

 

16.                               CRT Default; CRNF Remedies.

 

(a)                                 If CRNF believes that CRT has breached or
failed to comply with any provision of this Agreement applicable to CRT, CRNF
will give written notice to CRT describing the alleged breach or noncompliance. 
CRT will not be deemed in default under this Agreement if CRT cures the breach
or non-compliance within 30 days after receipt of CRNF’s notice or, if such
failure or noncompliance cannot reasonably be cured within such 30 days, so long
as CRT in good faith commences such cure within such 30 days and completes the
same within 90 days after such notice

 

(b)                                 If CRT breaches or fails to comply with any
provision of this Agreement applicable to CRT and such breach or noncompliance
is not cured within the period of time described in Subparagraph (a) above, then
CRNF may (i) terminate this Agreement; and/or (ii) incur any expense necessary
to perform the obligation of CRT specified in such notice and set off any amount
expended against the next payment of Fees coming due under this Agreement;
and/or (iii) sue for injunctive relieve, specific performance and/or damages;
and/or (iv) seek any other remedy available at law or in equity.

 

5

--------------------------------------------------------------------------------


 

17.                               Damage by Casualty.  In the event of any fire
or other casualty during the Term, then CRNF will determine, in its sole
discretion, whether to proceed to repair and/or rebuild the damaged or destroyed
UAN Terminal.  If CRNF decides not to repair and/or rebuild the damaged or
destroyed UAN Terminal, then this Agreement will terminate as of the date of
said fire or other casualty.  All proceeds of insurance will be disbursed to
CRNF, other than any proceeds attributable to the Existing Improvements, which
will be disbursed to CRT; provided, in the event of termination and in the event
CRNF exercises its right to purchase the Premises pursuant to Section 24, then
all of the proceeds will be disbursed to CRNF.

 

18.                               Eminent Domain.  If, at any time during the
Term, there is a total taking or a constructive total taking of fee title to the
Premises and improvements thereon in condemnation proceedings or by any right of
eminent domain, this Agreement will terminate on the date of such taking and the
Fees (if any are still owed) and other charges payable under this Agreement will
be apportioned and paid to the date of such taking.  For the purposes of this
Section, the term “a constructive total taking” means a taking of such scope
that the portion of the Premises that was not taken is insufficient to permit
restoration of the UAN Terminal to a meaningful use.  In the event of any such
total taking or constructive total taking, the award or awards for such taking
(the “Condemnation Proceeds”) will be distributed to CRT; provided that CRNF
will be entitled to such portion of the Condemnation Proceeds that are
specifically allocated to the UAN Terminal (other than the Existing
Improvements) by the applicable government authority.  In the event of a taking
that is less than a total taking or constructive total taking (a “Partial
Taking”), this Agreement will not terminate or be affected in any way, except
that the Fees and other charges payable under this Agreement will be apportioned
in relation to the portion of the Premises and portion of the UAN Terminal
taken, and the Condemnation Proceeds will be distributed to CRT; provided that
CRNF will be entitled to such portion of the Condemnation Proceeds that are
specifically allocated to the UAN Terminal (other than the Existing
Improvements) by the applicable government authority.  In the event of a Partial
Taking, CRNF, in its sole discretion and at its sole cost and expense, may
restore, repair, replace or rebuild the taken portion of the UAN Terminal.

 

19.                               CRNF’s Insurance.

 

(a)                                 CRNF will maintain, at all times during the
Term, commercial general liability insurance on ISO form CG 00 01 10 93 or an
equivalent form covering liability from premises, operations, independent
contractors, property damage, bodily injury, personal injury, products,
completed operations and liability assumed under an insured contract, all on an
occurrence basis, with limits of liability of not less than Two Million Dollars
($2,000,000) combined single limit.

 

(b)                                 CRNF will maintain, at all times during the
Term, all risk or fire insurance (including standard extended endorsement
perils, leakage from fire protective devices and other water damage) relating to
the UAN Terminal (other than the Existing Improvements) in amounts which CRNF
from time to time reasonably determines sufficient.

 

(c)                                  At all times during the Term, CRNF will
furnish CRT with a certificate or certificates of insurance evidencing such
insurance so maintained by CRNF and naming CRT and CRT’s mortgagees, if any, as
additional insureds.

 

6

--------------------------------------------------------------------------------


 

(d)                                 The Parties acknowledge and agree that the
insurance required by this Agreement may be purchased and maintained jointly by
the Parties or their affiliates.  If such insurance is purchased and maintained
jointly and each Party is a named insured thereunder, then the requirements of
Section 19(c), Section 20 and Section 21 will be deemed waived by the Parties.

 

20.                               CRT’s Insurance.  CRT will maintain, at all
times during the Term, all risk or fire insurance relating to the Premises (but
excluding the UAN Terminal other than the Existing Improvements) in amounts that
CRT from time to time reasonably determines sufficient or CRT’s mortgagee
requires.

 

21.                               Waiver of Subrogation.  As part of the
consideration for this Agreement, each of the Parties hereby releases the other
Party hereto from all liability for damage due to any act or neglect of the
other Party (except as hereinafter provided) occasioned to property owned by
said Parties which is or might be incident to or the result of a fire or any
other casualty against loss for which either of the Parties is now carrying or
hereafter may carry insurance; provided, however, that the releases herein
contained will not apply to any loss or damage occasioned by intentional acts of
either of the Parties hereto.  The Parties hereto further covenant that any
insurance they obtain on their respective properties will contain an appropriate
provision whereby the insurance company, or companies, consent to the mutual
release of liability contained in this Section.

 

22.                               Indemnification.  Each of the Parties (each,
an “Indemnitor”) will indemnify, defend and hold the other Party and its
respective officers, directors, members, managers and employees (each, an
“Indemnitee”) harmless from and against all liabilities, obligations, claims,
losses, damages, penalties, deficiencies, causes of action, costs and expenses,
including, without limitation, attorneys’ fees and expenses (collectively,
“Losses”) imposed upon, incurred by or asserted against the person seeking
indemnification that are caused by, are attributable to, result from or arise
out of the breach of this Agreement by the Indemnitor or the negligence or
willful misconduct of the Indemnitor, or of any officers, directors, members,
managers, employees, agents, contractors and/or subcontractors acting for or on
behalf of the Indemnitor.  Any indemnification obligation pursuant to this
Section with respect to any particular Losses will be reduced by all amounts
actually recovered by the Indemnitee from third parties, or from applicable
insurance coverage, with respect to such Losses.  Upon making any payment to any
Indemnitee, the Indemnitor will be subrogated to all rights of the Indemnitee
against any third party in respect of the Losses to which such payment relates,
and such Indemnitee will execute upon request all instruments reasonably
necessary to evidence and perfect such subrogation rights.  If the Indemnitee
receives any amounts from any third party or under applicable insurance coverage
subsequent to an indemnification payment by the Indemnitor, then such Indemnitee
will promptly reimburse the Indemnitor for any payment made or expense incurred
by such Indemnitor in connection with providing such indemnification payment up
to the amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.

 

7

--------------------------------------------------------------------------------


 

23.                               Indemnification Procedures.

 

(a)                                 Promptly after receipt by an Indemnitee of
notice of the commencement of any action that may result in a claim for
indemnification pursuant to Section 22, the Indemnitee will notify the
Indemnitor in writing within 30 days thereafter; provided, however, that any
omission to so notify the Indemnitor will not relieve it of any liability for
indemnification hereunder as to the particular item for which indemnification
may then be sought (except to the extent that the failure to give notice is
materially prejudicial to the Indemnitor) nor from any other liability that it
may have to any Indemnitee.  The Indemnitor will have the right to assume sole
and exclusive control of the defense of any claim for indemnification pursuant
to Section 22, including the choice and direction of any legal counsel.

 

(b)                                 An Indemnitee will have the right to engage
separate legal counsel in any action as to which indemnification may be sought
under any provision of this Agreement and to participate in the defense thereof,
but the fees and expenses of such counsel will be at the expense of such
Indemnitee unless (i) the Indemnitor has agreed in writing to pay such fees and
expenses, (ii) the Indemnitor has failed to assume the defense thereof and
engage legal counsel within a reasonable period of time after being given the
notice required above, or (iii) the Indemnitee is advised by its legal counsel
that representation of such Indemnitee and other parties by the same legal
counsel would be inappropriate under applicable standards of professional
conduct (whether or not such representation by the same legal counsel has been
proposed) due to actual or potential conflicts of interests between them.  It is
understood, however, that to the extent more than one Indemnitee is entitled to
engage separate legal counsel at the Indemnitor’s expense pursuant to clause
(iii) above, the Indemnitor will, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Indemnitees having actual or potential conflicting interests with
the Indemnitor, unless but only to the extent the Indemnitees have actual or
potential conflicting interests with each other.

 

(c)                                  The Indemnitor will not be liable for any
settlement of any action effected without its written consent, but if settled
with such written consent, or if there is a final judgment against the
Indemnitee in any such action, the Indemnitor agrees to indemnify and hold
harmless the Indemnitee to the extent provided above from and against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.

 

(d)                                 The provisions of Sections 22 and 23 will
survive any expiration or termination of this Agreement.

 

24.                               Purchase Option / Right of First Refusal.

 

(a)                                 Upon the expiration or termination of this
Agreement (other than a termination due to default by CRNF), CRNF may elect to
purchase the Premises from CRT by providing written notice of its election with
60 days following such expiration or termination.  If CRNF elects to purchase
the Premises, the Premises will be sold by CRT to CRNF free and clear of all
liens, claims and encumbrances at a price mutually agreed upon by the Parties. 
If the Parties are unable to reach agreement on the price for any such sale
within 30 days of CRT’s receipt of written notice from CRNF exercising such
purchase option, then the Parties will cause the Premises to be appraised by an
independent appraiser mutually acceptable to the Parties.  The

 

8

--------------------------------------------------------------------------------

 

appraiser will be instructed to render an opinion as to the fair market value of
the Premises, and such opinion will be binding on the Parties.  CRNF will pay
CRT the fair market value of the Premises, as determined by the appraiser, and
the Parties will take all other actions necessary to close the purchase within
30 days of receiving the appraiser’s report.  The costs and expenses of the
appraiser will be shared equally by the Parties.

 

(b)                                 If, during the Term, CRT decides to sell all
or any part of the Premises, then CRNF will have a right of first refusal to
purchase the Premises being offered for sale by matching any bona fide offer to
purchase received by CRT.  CRNF’s right of first refusal must be exercised
within 60 days of CRNF’s receipt of notice from CRT of any bona fide offer to
purchase, or else CRNF’s right of first refusal will be deemed to have been
waived with respect to such offer to purchase (but not as to future offers to
purchase received by CRT).  If any portion of the Premises is sold, CRNF’s right
of first refusal will terminate and be of no further force or effect with
respect to such portion of the Premises that is sold.

 

25.                               Assignment and Subletting.

 

(a)                                 Except as provided in subsection (b) below,
CRNF may not assign, transfer or encumber this Agreement and may not sublease
the Premises or any part thereof or allow any other person to be in possession
thereof without the prior written consent of CRT, in each and every instance,
which consent or consents will not be unreasonably withheld or delayed.

 

(b)                                 Notwithstanding anything to the contrary set
forth herein, CRT’s consent will not be necessary if (i) a portion of the
storage capacity of the UAN Terminal is subleased to CRNF’s customers, or
(ii) assignment of all or any portion of this Agreement or the subletting of
this Agreement is to any of the following: (A) the surviving entity in the event
of the merger or consolidation of CRNF with another entity; (B) the purchaser of
all or substantially all of CRNF’s assets or equity interests; or (C) any
“Affiliates” of CRNF.  For purposes of this Section, Affiliates means, with
respect to any Party, any persons or entities that own or control, are owned or
controlled by, or are under common ownership or control with, such Party and
such Party’s and each of such other person’s or entity’s respective officers,
directors, shareholders, partners, venturers, members, managers, agents and
employees.  For purposes of this definition of Affiliates, a Party is “owned” by
anyone that owns more than 50% of the equity interests in such Party and a Party
is “controlled” by anyone that owns sufficient voting interest to control the
management decisions of such Party.  In addition, CRNF may assign this Agreement
to CRNF’s lenders for collateral security purposes, provided that in the case of
any such assignment each Party agrees (x) to cooperate with the lenders in
connection with the execution and delivery of a customary form of lender consent
to assignment of contract rights and (y) any delay or other inability of a Party
to timely perform hereunder due to a restriction imposed under the applicable
credit agreement or any collateral document in connection therewith will not
constitute a breach hereunder.

 

(c)                                  Notwithstanding any permitted assignment or
subletting, except for an assignment or subletting in accordance with
(b)(ii) above, CRNF will at all times remain directly, primarily and fully
responsible and liable for the payment of the Fees and any other amounts

 

9

--------------------------------------------------------------------------------


 

herein specified and for compliance with all of its other obligations under the
terms and provisions of this Agreement.

 

26.                               Successors.  The provisions, covenants and
conditions of this Agreement will bind and inure to the benefit of the legal
representatives, heirs successors and permitted assigns of each of the Parties
hereto, except that no assignment or subletting by CRNF without the written
consent of CRT or as otherwise permitted by the terms of this Agreement will
vest any rights in the assignee or subtenant of CRNF.  If CRT transfers its
interest in the Premises during the Term, then CRT will assign to the
transferee, and the transferee will assume, this Agreement and CRT’s obligations
hereunder, subject to the prior written consent of CRNF, which consent will not
be unreasonably withheld, conditioned or delayed.  If CRT transfers its interest
in the Premises notwithstanding CRNF’s withholding of its consent, then CRT will
remain liable to CRNF with respect to each and every obligation of CRT hereunder
to the extent not performed by the transferee.

 

27.                               Quiet Possession.  CRT agrees, so long as CRNF
fully complies with all of the terms, covenants and conditions herein contained
on CRNF’s part to be kept and performed, CRNF will and may peaceably and quietly
have, hold and enjoy the Premises for the Term, it being expressly understood
and agreed that this covenant of quiet enjoyment will be binding upon CRT, its
heirs, successors or assigns.  CRT and CRNF further covenant and represent that
each has full right, title, power and authority to make, execute and deliver
this Agreement.

 

28.                               Bankruptcy.  Neither this Agreement nor any
interest therein nor any estate hereby created will pass to any trustee or
receiver in bankruptcy or to any other receiver or assignee for the benefit of
creditors by operation of law or otherwise during the Term.

 

29.                               Force Majeure.  Neither Party will be liable
to the other for failure of or delay in performance hereunder (except for the
payment of money) to the extent that the failure or delay is due to: war
(whether declared or undeclared); fire, flood, lightning, earthquake, storm,
tornado, or any other act of God; strikes, lockouts or other labor difficulties;
unplanned plant outages; civil disturbances, riot, sabotage, terrorist act,
accident, any official order or directive, including with respect to
condemnation, or industry-wide requirement by any governmental authority or
instrumentality thereof, which, in the reasonable judgment of the Party
affected, interferes with such Party’s performance under this Agreement; any
inability to secure necessary materials and/or services, including, but not
limited to, inability to secure materials and/or services by reason of
allocations promulgated by governmental agencies; or any other contingency
beyond the reasonable control of the affected Party, which interferes with such
Party’s performance under this Agreement (“Force Majeure”).  Performance under
this Agreement will be suspended (except for the payment of money then due or to
become due) during the period of Force Majeure to the extent made necessary by
the Force Majeure.  No failure of or delay in performance pursuant to this
Section will operate to extend the Term of this Agreement.  Performance under
this Agreement will resume to the extent made possible by the end or
amelioration of the Force Majeure event.

 

Upon the occurrence of any event of Force Majeure, the Party claiming Force
Majeure will notify the other Party promptly in writing of such event and, to
the extent possible, inform the other Party of the expected duration of the
Force Majeure event and the performance to be

 

10

--------------------------------------------------------------------------------


 

affected by the event of Force Majeure under this Agreement.  Each Party will
designate a person with the power to represent such Party with respect to the
event of Force Majeure.  The Party claiming Force Majeure will use commercially
reasonable efforts, in cooperation with the other Party and such Party’s
designee, to diligently and expeditiously end or ameliorate the Force Majeure
event.  In this regard, the Parties will confer and cooperate with one another
in determining the most cost-effective and appropriate action to be taken.  If
the Parties are unable to agree upon such determination, the matter will be
determined by dispute resolution in accordance with Section 30.

 

30.                               Dispute.  The Parties will in good faith
attempt to resolve promptly and amicably any dispute between the Parties arising
out of or relating to this Agreement (each a “Dispute”) pursuant to this
Section.  The Parties will first submit the Dispute to the supervisor of the UAN
Terminal or such other person as is designated in writing by CRT (the “CRT
Representative”) and the plant manager of CRNF or such other person as is
designated in writing by CRNF (the “CRNF Representative”), who will then meet
within 15 days to resolve the Dispute.  If the Dispute has not been resolved
within 45 days after the submission of the Dispute to the CRT Representative and
the CRNF Representative, the Dispute will be submitted to a mutually agreed
non-binding mediation.  The costs and expenses of the mediator will be borne
equally by the Parties, and the Parties will pay their own respective attorneys’
fees and other costs.  If the Dispute is not resolved by mediation within 90
days after the Dispute is first submitted to the CRT Representative and the CRNF
Representative as provided above, then the Parties may exercise all available
remedies.

 

31.                               Notices.  Any notice, request, correspondence,
information, consent or other communication to any of the Parties required or
permitted under this Agreement will be in writing (including facsimile), will be
given by personal service or by facsimile, overnight courier service, or
certified mail with postage prepaid, return receipt requested, and properly
addressed to such Party and will be effective upon receipt.  For purposes hereof
the proper address of the Parties will be the address stated beneath the
corresponding Party’s name below, or at the most recent address given to the
other Parties hereto by notice in accordance with this Section:

 

If to CRT, to:

With a copy to:

 

 

Coffeyville Resources Terminal, LLC

2277 Plaza Drive, Suite 500

Sugar Land, Texas 77479

Attention: Executive Vice President,

Refining Operations

Facsimile: (281) 207-3575

Edmund S. Gross,
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-5651

 

11

--------------------------------------------------------------------------------


 

If to CRNF, to:

With a copy to:

 

 

Coffeyville Resources Nitrogen Fertilizers, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: Chief Executive Officer
Facsimile: (281) 207-3403

Edmund S. Gross,
Senior Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-5651

 

or such other address(es) as either Party designates by registered or certified
mail addressed to the other Party.

 

32.                               Estoppel Certificates.  CRNF will at any time
upon not less than 10 days prior written notice from CRT execute, acknowledge
and deliver to CRT or to any lender of or purchaser from CRT a statement in
writing certifying that this Agreement is unmodified and in full force and
effect (or if modified stating the nature of such modification) and the date to
which the Fees and other charges are paid in advance, if any, and acknowledging
that there are not, to CRNF’s knowledge, any uncured defaults on the part of CRT
or specifying such defaults if any are claimed.  Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises.

 

33.                               Waiver.  The rights and remedies of CRT and
CRNF under this Agreement, as well as those provided or accorded by law, are
cumulative, and not exclusive of any other rights or remedies hereunder or
allowed by law.  A waiver by CRT or CRNF of any breach or breaches, default or
defaults of the other Party hereunder will not be deemed or construed to be a
continuing waiver of such breach or default nor as a waiver of or permission,
expressed or implied, for any subsequent breach or default, and it is agreed
that the acceptance by CRT of any Fees or other amounts due hereunder subsequent
to the date the same should have been paid hereunder, will in no manner alter or
affect the covenant and obligation of CRNF to pay any subsequent amounts
promptly upon the due date thereof.  No receipt of money by CRT after the
termination of this Agreement will in any way reinstate, continue or extend the
Term.

 

34.                               Governing Law and Venue.  THIS LEASE WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SAID STATE.  THE PARTIES
AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS LEASE MAY BE MAINTAINED IN
ANY COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF KANSAS, AND EACH
PARTY AGREES TO SUBMIT PERSONALLY TO THE JURISDICTION OF ANY SUCH COURT AND
HEREBY WAIVES THE DEFENSES OF FORUM NON-CONVENIENS OR IMPROPER VENUE WITH
RESPECT TO ANY ACTION BROUGHT IN ANY SUCH COURT IN CONNECTION WITH THIS LEASE.

 

35.                               Headings.  The headings used in this Agreement
are for convenience only and will not constitute a part of this Agreement.

 

12

--------------------------------------------------------------------------------


 

36.                               Amendments.  This Agreement may not be
amended, modified or waived except by a writing signed by all Parties to this
Agreement that specifically references this Agreement and specifically provides
for an amendment, modification or waiver of this Agreement.

 

37.                               Construction and Severability. Every covenant,
term and provision of this Agreement will be construed simply according to its
fair meaning and in accordance with industry standards and not strictly for or
against either Party.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity will not affect the validity or
legality of the remainder of this Agreement.

 

38.                               Third-Party Beneficiaries. Except as expressly
provided herein, none of the provisions of this Agreement are intended for the
benefit of any person except the Parties and their respective successors and
permitted assigns.

 

39.                               Entire Agreement.  This Agreement, including
all Exhibits hereto, constitutes the entire, integrated agreement between the
Parties regarding the subject matter hereof and supersedes any and all prior and
contemporaneous agreements, representations and understandings of the Parties,
whether written or oral, regarding the subject matter hereof.

 

40.                               Multiple Counterparts.  This Agreement may be
executed in multiple counterparts (including by facsimile or electronic
transmission), each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

41.                               Memorandum.  The Parties agree to execute,
acknowledge and deliver to the others a memorandum of lease and operating
agreement (or an amendment thereto) reasonably approved by all, which the
Parties may subsequently record in the Register of Deeds office for Phillips
County, Kansas.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

Signature Page

To

Lease and Operating Agreement

 

The Parties have caused this Agreement to be executed as of the date first above
written.

 

COFFEYVILLE RESOURCES TERMINAL, LLC

COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC

 

 

 

 

By:

/s/ Robert W. Haugen

 

By:

/s/ Byron R. Kelley

Name:

Robert W. Haugen

 

Name:

Byron R. Kelley

Title:

Executive Vice President, Refining Operations

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Premises

 

(see attached)

 

A-1

--------------------------------------------------------------------------------
